Citation Nr: 1515056	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  10-40 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bipolar disorder. 

2.  Entitlement to service connection for stroke.   

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for depression.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for tinnitus.

8.  Whether new and material evidence has been received to reopen a previously-denied claim for service connection for a gunshot wound to the right neck and chest.  

9.  Entitlement to a rating in excess of 10 percent for the service-connected skin rash (tinea cruris, tinea pedis and lichen simplex chronicus) of the groin, feet and bilateral thighs.

10.  Entitlement to a rating in excess of 10 percent for the service-connected bilateral plantar fasciitis with pes cavus and calcaneal spurs.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).

12.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person or due to being housebound.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. JW


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1980 to April 1986 in the United States Army.  He subsequently served for six additional years in the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in August 2009, October 2009, December 2009 and January 2011.

In May 2014 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of his testimony is of record.

For the reasons explained below, the issues of increased ratings for skin rash and bilateral foot disability, entitlement to a TDIU, and entitlement to SMC based on the need for aid and attendance or being housebound are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In May 2014, prior to adjudication by the Board, the Veteran informed the Board that he wanted to withdraw his appeal regarding the issues of service connection for bipolar disorder and service connection for stroke.

2.  The Veteran did not engage in combat and has not shown a verified or verifiable service-related stressor on which a diagnosis of PTSD can be based.

3.  Depression, sleep apnea, and erectile dysfunction were not manifested during service and are not otherwise etiologically related to service.

4.  Tinnitus became manifest many years after separation from service and is not shown to be etiologically related to service.

5.  Service connection for a gunshot wound to the right neck and chest was denied by a rating decision in November 2006; the Veteran was notified of the decision but did not appeal or submit material evidence within a year of the decision.

6.  Evidence received since November 2006 is cumulative of evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim for service connection for gunshot wound to the right neck and chest.  


CONCLUSIONS OF LAW

1.  The requirements for withdrawal of the appeal for service connection for bipolar disorder have been met.   38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The requirements for withdrawal of the appeal for service connection for stroke have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The requirements to establish service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.  The requirements to establish service connection for depression have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  The requirements to establish service connection for sleep apnea have not been met.   38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  The requirements to establish service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

7.  The requirements to establish service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

8.  The requirements to reopen a previously-denied claim for service connection for a gunshot wound to the right neck and chest have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  In this case, compliant VCAA notice was provided in letters in January 2009 (PTSD, sleep apnea, erectile dysfunction, September 2009 (gunshot wound and depression), and August 2010 (tinnitus),   prior to the respective rating decisions on appeal.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, Social Security Administration (SSA) disability records, post-service treatment records, and VA examination reports.  

The Veteran has not been afforded VA examinations in support of his claims for service connection other than tinnitus; however, there is no competent and credible evidence of the claimed disabilities in service or for many years thereafter, and there is no competent evidence suggesting the current conditions are related to service.  Accordingly, VA examination and opinion is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

The Veteran has been afforded a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and relevant testimony concerning events in service, treatment history, and symptomatology was elicited.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Withdrawal of Issues from Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran informed the Board during his videoconference hearing in May 2014 that he desires to withdraw his appeal in regard to the issues of service connection for bipolar disorder and service connection for stroke.  This desire is memorialized in the hearing transcript.

In view of the Veteran's withdrawal of appeal on these issues there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues, which are hereby dismissed.

Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed  to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



PTSD and Depression

The Board notes at the outset that the Veteran served during peacetime and is not shown by competent and credible evidence to have engaged in combat.

The Veteran's service treatment records (STRs) show no indication of psychiatric findings or treatment during service.  The Veteran's separation examination is not of record; however, he subsequently had an enlistment physical in the Air Force Reserve in July 1989 (three years after his discharge from active service in April 1986) in which he specifically denied a previous history of depression, excessive worry or nervous trouble of any sort.  There is also no indication that psychiatric problems were identified during his Reserve service.

In a VA outpatient treatment note dated in June 2005, the Veteran was administered a routine PTSD screen; the attending physician recorded a positive impression, and the Veteran was referred for a psychiatry consult.  The VA attending psychiatrist that same month entered diagnoses of mood disorder not otherwise specified (NOS) and alcohol dependence.  The same diagnosis was continued in July 2005.  The only etiological reference in the treatment notes is that the Veteran was hopeless, sad and upset over the denial of service connection for a gunshot wound, as well as his current situation (unemployed and homeless).   

An August 2005 VA general medicine outpatient treatment note shows a clinical assessment of depression and PTSD. There is no indication as to the etiology of either diagnosis.  The resultant psychiatric consult in September 2005 states the Veteran was afforded vocational evaluation and counseling.  

The Veteran's VA active problems list in September 2005 included mood disorder and alcohol dependence, depressive disorder not otherwise specified and PTSD.  

The Veteran underwent psychological evaluation in October 2005 by Dr. Arias.  The Veteran reported a family history significant for two sisters with paranoid schizophrenia.  The Veteran reported a history of depression and anxiety after having been shot (prior to service), after which he developed a somatic preoccupation regarding his health manifested by excessive worry, anxiety, apprehension, tension and nervousness.  Dr. Arias' diagnosis was depressive disorder NOS and alcohol abuse in remission.

In November 2005 the Veteran's only current diagnosed psychiatric disorders were mood disorder not otherwise specified (NOS) and alcohol dependence.

The Veteran received VA inpatient treatment in December 2005 for chest pain, rule out myocardial infarction; secondary diagnoses were depression and anxiety.

The VA attending psychiatrist continued current diagnosis of mood disorder      NOS and alcohol dependence in January-February 2006.  In March 2006 the VA psychiatrist noted possible bipolar disorder.  In April through July 2006 the VA psychiatrist continued diagnosis of mood disorder NOS, rule out bipolar disorder and alcohol dependence, with current stressors of poor coping skills, homeless and unemployed.  

In May 2006 the Veteran had a disability evaluation on behalf of the Florida Office of Disability Determinations.  In relevant part, the examiner diagnosed bipolar disorder.

An August 2006 disability statement from a County Department of Human Services (DHS) states the Veteran was currently diagnosed in relevant part with alcohol dependence in remission and bipolar disorder.

In October 2006 a VA physician executed a physical functional capacity assessment in support of the Veteran's claim for SSA disability benefits.  In relevant part, the physician noted current diagnosis of PTSD and bipolar disorder.  The physician noted PTSD had been present "for many years" but there is otherwise no discussion in regard to the onset or etiology of the diagnoses.

A May 2007 disability statement from the County DHS states the Veteran was currently considered disabled due in relevant part to anxiety (secondary diagnosis).

The Veteran's sister submitted a letter in September 2007 asserting the Veteran  was not the same when he returned home after discharge from service in that he appeared to be depressed and antisocial, and to have had a drinking problem for many years.  She stated the Veteran was isolative and moody, quick-tempered and careless about his appearance and hygiene.

A VA mental health clinic (MHC) treatment note in October 2007 notes current diagnoses of polysubstance dependence in remission (cocaine and alcohol), bipolar disorder I (mixed episode without psychosis) and rule out PTSD. The only cited stressor was having been shot in the chest at age 19 (prior to service).

In December 2007 the only current diagnosis rendered by the VA MHC was mood disorder NOS.

In March 2009 the Veteran's VA psychiatrist executed a psychiatric/psychological impairment questionnaire in support of the Veteran's application for SSA disability benefits.  The psychiatrist stated the Veteran had received VA treatment on a monthly basis since July 2005 for diagnosed mood disorder NOS, rule out PTSD.  The questionnaire records the Veteran's current symptoms in detail but is silent in regard to the causes of his diagnosed disorder. 

Also in March 2009 a VA MHC note showed current diagnosis of mood disorder NOS, pain disorder and rule out dysthymia.  This diagnosis was continued in April through April 2010. 

In June 2009 an SSA Administrative Law Judge issued a decision granting the Veteran disability benefits based on depression, bipolar disorder and PTSD.  Disability was effective from July 2006.  Nothing in the SSA decision or the underlying medical evidence suggests a relationship between such psychiatric diagnoses and service.

In his current claim, received in August 2009, the Veteran asserted his depression is due to unspecified stress during service.  In February 2010 he submitted a Statement in Support of Claim clarifying that he wanted to be discharged from service when he was advised of the danger presented by the bullet in his chest, but instead of being discharged he was involuntarily retained in service in a less-strenuous military occupational specialty (MOS); the consequent constant fear of dying caused him to become depressed and angry.

In May 2010 the Veteran reported to a VA neurologist that he had experienced anxiety ever since being shot in the chest.  The neurologist stated the Veteran was very fixated on the bullet and blamed many of his medical conditions on this event.

A VA MHC report in September 2010 shows diagnosis of mood disorder NOS    and alcohol dependence in full sustained remission.  During interview the Veteran questioned why he had not been diagnosed with PTSD due to his pre-service gunshot wound, asserting that this had been previously established in clinical visits.

In November 2010 a VA neurologist stated the Veteran appeared to have a component of PTSD, with his recent stroke (in May 2010) as the traumatic event.  The Veteran was very anxious about the possibility of suffering another stroke.

Also in November 2010 the Veteran told a VA social worker that he had been exposed to a "hostile environment" during service and that he had witnessed  women and children "being hurt."  He did not further describe these experiences.  

A VA treatment note dated in May 2011 states the Veteran was treated as an outpatient from February to May 2011 and then discharged home.  The diagnosis was depression.

VA psychiatric treatment notes in December 2012 show current diagnosis of recurrent severe major depressive disorder (MDD) with psychotic features, PTSD (non-military related), impulse control disorder NOS and alcohol dependence in full remission.

In August 2013 the Veteran's VA psychiatric assessment was recurrent mild MDD, PTSD (non-military related), alcohol dependence in full remission and rule out dysthymia.

The Veteran testified before the Board in May 2014 that his PTSD and depression are due to the pre-service gunshot wound, in that his injury was aggravated during basic training and he became fearful for his life, but was not released from service and was retained against his will.  Thereafter, he asserts he was assigned to a Special Forces unit and felt he had to keep up with physical fitness demands, despite being in fear that exertion would endanger his life.  The Veteran also asserted that exposure to loud noises during basic training caused intrusive memories of having been shot prior to service.  The Veteran also hinted that he   had performed top-secret operations in support of Special Forces that involved missions in Honduras, Nicaragua, Panama, Lebanon and other areas that are still classified.  Mr. JW, with whom the Veteran occasionally lives, testified that he has observed the Veteran to be a nervous personality.    

The Veteran was treated at the VA Psychosocial Residential Rehabilitation Treatment Program (PRRTP) from November 2014 to February 2015 to work on symptoms and problems related to psychosocial functioning and exacerbation of symptoms.  During treatment he related that he had been involuntarily forced to remain in service and  that he performed numerous secret missions (citing Honduras, Nicaragua, Panama, Lebanon and Beirut) but stated he could not elaborate because these missions were still classified.  The discharge diagnosis was MDD with congruent psychotic features, PTSD (non-military related) and alcohol dependence in full remission; there in no indication that any of these diagnoses were associated with the Veteran's account of his in-service experiences.  The Veteran's current non-psychiatric medical problems were noted as right thalamic stroke with residual arm numbness, atypical chest pain, B12 deficiency, hypertension, coronary artery disease, diabetes mellitus, obstructive sleep apnea (OSA), hyperlipidemia and obesity.   

On review of the evidence of record, the Board finds at the outset that the Veteran has been competently diagnosed with a number of psychiatric disorders including mood disorder NOS; depression, depressive disorder NOS, and MDD; and PTSD.  Accordingly, the first element of service connection - medical evidence of a current disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

Addressing the diagnosis of PTSD, to the extent that the traumatic event was his gunshot wound to the chest, such event happened prior to service.  Also, whenever PTSD is attributed to a specific trauma, such trauma is consistently identified as "non-military" and evidently refers to the pre-service gunshot wound or to post-service environmental circumstances.  

Moreover, there is no competent and credible evidence of an in-service stressor.  The Veteran asserts emotional trauma associated with duties as a Field Artilleryman and having performed special operations missions.  The Veteran's military personnel    file demonstrates that his Field Artillery experiences were limited to having performed One Station Unit Training (OSUT) at the Field Artillery School at         Fort Sill, Oklahoma; after OSUT the Veteran attended advanced individual      training (AIT) at the Signal School in Fort Gordon, Georgia, in the MOS of 72E (telecommunications operator) and served in that MOS throughout the remainder of his Army service.  While he did have a top secret security clearance in 1984, the record does not show that the Veteran received Special Forces training, that he was assigned to a Special Forces unit or that he performed special operations missions.  

Moreover, the Veteran's contentions that he performed special operations missions with Special Forces is inconsistent with his contentions that his job description was changed because his gunshot wound was aggravated by riding in tanks.  If he was not capable of riding in tanks due to the gunshot wound, it appears unlikely he would have been placed in a Special Forces capacity.

Due to the inconsistencies in the Veteran's statements and the findings in his service personnel records contradicting his contentions of being attached to a Special Forces unit and going on secret missions, the Board finds the Veteran is 
not a reliable historian and that his assertions are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date  on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).
 
To the extent the Veteran alleges that his PTSD existed prior to service and was aggravated by service, as suggested during his hearing testimony, there is no competent and credible evidence showing any psychiatric symptoms in service such that any pre-existing PTSD was aggravated during service.  Moreover, his reserve enlistment examination in July 1989 revealed his psychiatric system was normal and on his report of medical history, he denied having a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  Thus, there is no basis to establish aggravation without any evidence of the condition during service, and as noted above, there is no competent and credible evidence of any stressors during service.  Accordingly, there is no basis to establish PTSD based on aggravation.  See Horn v. Shinseki, 25 Vet. App. 231, 236 (2012) ("In order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service.")  See Dye v. Mansfield, 504 F.3d 1289, 1293 (Fed. Cir. 2007) (presumption of soundness involves question of preexistence of "medical problems that arose during service").   

In sum, in the absence of competent and credible evidence of a verified or verifiable in-service stressor, service connection for PTSD is not warranted.

Addressing the claim for service connection for depression (variously diagnosed    as depression, depressive disorder NOS and MDD), there is no medical evidence suggesting that such disorder(s) began during service or is otherwise etiologically related to service.  Treatment records emphasize the Veteran's contemporary stresses related to unemployment, homelessness and preoccupation with his health problems; no treatment records suggest that any of the psychiatric diagnoses of record are related to service.   

The Veteran asserts on appeal that he was "angry and depressed" during service because he had been forced to remain in service against his wishes after basic training.  However, this is inconsistent with his Air Force Reserve enlistment Report of Medical History in which he specifically denied a previous history of depression or nervousness.  Further, the Veteran did not separate from service at the earliest opportunity; rather, he voluntarily extended his enlistment by 9 months in August 1982, by 12 months in November 1982 and by 18 months in November 1984,   which does not suggest that he lived in constant fear that the service environment was endangering his life.  Similarly, his subsequent enlistment in the Air Force Reserve shows he was not unduly frightened that the bullet in his chest could become dislodged.  

The Veteran has submitted a lay statement by his sister, which had the word nurse handwritten written on it.  However, the document does not suggest the person writing it has a college degree in light of spelling, grammar, and punctuation errors.  Moreover, the statement suggests current observations then attributes them to have been occurring since the Veteran's discharge from service.  Indeed, at one point   she alleges the Veteran has been using a cane as an aid for support when walking, immediately post discharge from the army and since.  However, such observation is inconsistent with the fact that the Veteran had no reported functional impairments when enlisting in the Air Force reserve, who surely would not have accepted him   if he required a cane.  Such inconsistency renders of all of the information provided in the letter suspect.  Moreover, such recollections are being made 20 years after  the Veteran's discharge from service.  Accordingly, the Board does not find this statement to be entitled to probative weight.  See Buchanan v. Nicholson, 451    F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which     the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

In sum, there is no competent and credible evidence of PTSD and depression in service or for many years thereafter and there is no competent and credible evidence of a stressor in service.  In the absence of an in-service event, injury or disease, there is no basis upon which to establish service connection.   Accordingly, the criteria for service connection are not met and the claim must be denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56 (1990).

Sleep Apnea

The Veteran's STRs show no indication of sleep apnea during service.  In his subsequent enlistment physical examination into the Air Force Reserve, he specifically denied any previous history of frequent trouble sleeping.

In May 2006 the Veteran presented to the VA neurology clinic to follow up suspected rhabdo/myositis.  During interview he reported "snoring like a freight train."  The neurologist noted the Veteran to be obese and to have oropharyngeal crowding, and entered an impression of probable sleep apnea.  Referral to the sleep clinic was indicated.  Thereafter, the Veteran had a VA sleep study in August 2006 that showed an impression of obstructive sleep apnea/hypopnea syndrome. 

An August 2006 disability statement from the County Department of Human Services (DHS) states the Veteran was currently diagnosed in relevant part with sleep apnea.

The Veteran had a VA polysomnography study in August 2010.  The neurologist's impression was obesity, hypertension, hyperlipidemia and snoring associated with previously-characterized moderate obstructive sleep apnea (OSA).

The Veteran had a VA general medical compensation and pension (C&P) examination in July 2011 during which he asserted he had always had a sleep disorder, even during service.  

In September 2011 the Veteran underwent VA uvulopalatopharyngoplasty and tongue base coblation surgery.  The diagnosis pre- and post-operatively was OSA.

The Veteran testified before the Board in May 2014 that he did not have sleep apnea prior to service.  During service other soldiers would remark about his snoring, and he was diagnosed with sleep apnea within one year of discharge from service.  Mr. JW, with whom the Veteran occasionally lives, testified that he has observed the Veteran to currently snore.

The medical evidence shows the Veteran has a current diagnosis of OSA.  However, this condition was not shown in service or for many years thereafter.  The Veteran alleges that he snored during service and was diagnosed with OSA within the first year of discharge from service, but the Board does not find such assertion persuasive or probative.  Specifically, he denied sleep problems on his reserve enlistment examination Report of Medical History and there was no mention of OSA at that time.  Moreover, the Veteran was discharged from service in 1986, and the first indication of OSA was in 2006, 20 years after discharge from service.  Further,  when mentioning his snoring to the neurologist in 2006, the Veteran did not report a history of a prior OSA diagnosis.  Accordingly, the Board finds his assertions that his OSA began in service are not credible.  See Buchanan, 451 F.3d at 1336-1337 (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

To the extent the Veteran believes his sleep apnea disability is etiologically related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of sleep apnea are matters not capable of lay observation, and require medical expertise and testing to determine.  Accordingly, his opinion as to the diagnosis or etiology of his sleep apnea is not competent medical evidence.  

In sum, as there is no competent and credible evidence of sleep apnea in service or for 20 years thereafter, and no competent medical evidence linking the condition   to service, there is no basis upon which service connection can be established.  Accordingly, the criteria for service connection are not met and the claim must be denied. 

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Erectile Dysfunction

The Veteran's STRs show no complaints or findings of erectile dysfunction during service.

VA pharmacy records demonstrate the Veteran has been prescribed vardenafil for erectile dysfunction.

The Veteran testified before the Board in May 2014 that he has experienced erectile dysfunction since service, which he attributes to his depression.  The Veteran also noted having had a circumcision in service that may have contributed to his erectile dysfunction.

STRs verify that the Veteran had a circumcision in service, in January 1986.  There is no indication of any complications of that procedure, nor is there any medical evidence post-service making an association between the Veteran's erectile dysfunction and remote circumcision during service.

The evidence demonstrates the Veteran has been diagnosed and treated after service for erectile dysfunction.  The Veteran asserts this disorder is related to depression, but as he does not have a service-connected psychiatric disorder, secondary service 
connection for erectile dysfunction on that basis is not for consideration.  38 C.F.R. § 3.310.  There is also no medical evidence showing a direct relationship between service and the incurrence of post-service erectile dysfunction.

In sum, erectile dysfunction was not shown during service or for many years thereafter, and there is no competent evidence even suggesting the condition is related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Tinnitus

The Veteran's STRs show no indication of tinnitus during service.  STRs do        not include a separation examination.  However, the Veteran had an enlistment examination for the Air Force Reserve in July 1989 in which he denied history of hearing loss or ear/nose/throat trouble.  

The Veteran had a VA audiological consult in October 2007 in which he complained of tinnitus in both ears; he was uncertain as to whether he had hearing loss.  This is the earliest complaint of tinnitus of record.

In his current claim for service connection, received in July 2010, the Veteran asserted he developed tinnitus as a result of riding in tanks (presumably in the Army) and also with exposure to loud aircraft noises in the Air Force Reserve.

The Veteran had a VA audiological evaluation in November 2010 in which he complained of hearing loss and tinnitus that he believed to be consequent to acoustic trauma in service.  He described exposure to noise from small arms,    tanks and generators during service in the Army as a telecommunications specialist, and exposure to aircraft noise in the Air Force Reserve as an air cargo specialist.  The Veteran asserted he was not provided hearing protection in service and denied occupational noise exposure after service.  The Veteran stated tinnitus began during basic training and had been constant since then.  Following audiological evaluation the audiologist diagnosed borderline normal hearing in both ears with constant tinnitus.  The audiologist stated an opinion that tinnitus was a symptom likely related to hearing loss, but it was not likely that hearing loss or tinnitus were associated with service.  As rationale, the audiologist stated the Veteran's current mild hearing loss was not considered disabling and was not consistent with noise-induced hearing loss.

During VA general medical C&P examination in July 2011 the Veteran had no complaint of tinnitus.

The Veteran testified before the Board in May 2014 that he did not have tinnitus prior to service but developed tinnitus during service due to acoustic trauma as a Field Artilleryman, MOS 13B.  Later during Army service he was stationed at       an Air Force base (per service personnel records, MacDill Air Force Base) and experienced associated engine noise; he also "went to the woods a lot" performing communications work and was exposed to generator noise.  

On review of the evidence of record the Board finds the Veteran is diagnosed     with tinnitus, based on his report to the VA audiologist, and a current disability is established. 

However, although the Veteran alleges his tinnitus began in basic training, the    Board does not find such assertion, provided for the purposes of obtaining monetary benefits, to be persuasive in light of the various other inconsistencies noted with respect to his assertions on other claims.  Moreover, the Veteran's denial of ear problems on his Air Force enlistment Report of Medical History further preponderates against a finding of tinnitus ever since active duty.  Additionally, the VA audiologist has linked the Veteran's current tinnitus to hearing loss which she found was not consistent with noise exposure and unrelated to service.  As this opinion was provided following examination of the Veteran and review of the claims file, and provided an adequate rationale for the conclusions reached, the Board finds this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  The audiologist's opinion is not contradicted by any other medical opinion of record.

The Veteran asserts his personal opinion that his current claimed tinnitus is due to service, but as a layperson his opinion as to the etiology of tinnitus is less probative than that of the audiologist, who is a trained medical professional.    

In sum, the Board finds that the preponderance of the probative and persuasive evidence is against a finding that the Veteran's tinnitus arose in service or is related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The RO initially denied service connection for gunshot wound to the right back and chest by a rating decision in August 1994, based on a determination that the injury was incurred prior to service and was not aggravated during service.  This decision, and its underlying findings, was affirmed by a Board decision in August 1997.  

Thereafter, the RO issued rating decisions in September 2005 and November 2006 that denied reopening the claim, based on a determination that new and material evidence had not been received.  Following the November 2006 rating decision the Veteran submitted a timely Notice of Disagreement (NOD), but he did not submit    a substantive appeal after the RO issued a Statement of the Case (SOC) in March 2008.  Accordingly, the November 2006 rating decision is final.  38 C.F.R. § 20.302 (2014).

The Veteran's present request to reopen the claim was received in August 2009.  The RO denied the Veteran's request by rating decisions in October 2009 and December 2009, again finding that new and material evidence had not been received since the last final denial of the claim.

Evidence of record at the time of the March 2008 SOC included STRs showing    the Veteran had a gunshot wound that existed prior to service (EPTS) and that       the Veteran intermittently complained of chest pain during service.  The record   also contained voluminous post-service treatment records from VA and non-VA medical providers essentially showing that after discharge from service the Veteran continued to have metallic fragments and that he complained frequently of chest pain.  A VA medical memorandum dated in April 2007 states the Veteran was considered to be permanently and totally disabled due in relevant part to left chest wall pain secondary to gunshot wound in 1980.  A September 2007 letter from a VA physician states the Veteran was currently experiencing chest wall pain (plus several other unrelated symptoms) and that, per medical records provided by the Veteran, he had experienced the same symptoms in service.  A VA outpatient     note in July 2007, by a physician, states the Veteran presented requesting medical documentation of his chest pain origin; the physician obliged by stating the Veteran currently had chest pain caused by retained bullet, and that by history chest pain seemed to have onset in service and to be aggravated by activity.  

The file also contained extensive correspondence from the Veteran to VA and a hearing before the RO's Decision Review Officer (DRO) in which the Veteran described in detail that he had a pre-service gunshot wound but believed the wound to have been aggravated during individual training when the Veteran was jarred while riding in armored vehicles.  The Veteran asserted that after such jarring he should have been released from service but instead was reclassified into a less-strenuous military occupational specialty (MOS).  The Veteran asserted continuous pain since service.  There was no medical opinion during the period contradicting the Board's previous conclusion that the preexisting gunshot wound had not been aggravated during service. 

Evidence received since the March 2008 SOC includes a December 2008 letter from a VA physician stating that on review of STRs and current treatment records the Veteran has chest wall pain during active service due to a past injury, numerous VA treatment records showing complaint of chest pain, sometimes attributed by   the Veteran to a retained bullet but also attributed to cardiac or digestive disorders.  Additional evidence includes a VA general medical C&P examination in July 2011 wherein the Veteran reported atypical chest pain since 2008, and testimony from the Veteran at the Board hearing in May 2014 that he had presented X-ray evidence of bullet fragments near his heart that was not previously of record. 

On review of the evidence of record, the Board finds that the evidence presented since the March 2008 SOC is essentially duplicative or cumulative of the evidence previously considered.  The RO in March 2008 had established that the Veteran had a gunshot wound prior to service with retained metallic fragments, and that such retained fragments were associated with complaint of chest pain during and after service; the unresolved issue was whether the Veteran's pre-service gunshot wound was aggravated by service.  The Veteran has not presented any new competent evidence relating to the previous determination that the pre-service gunshot wound was not aggravated during service, and his own personal opinion statements are redundant of those he expressed during the course of the prior claim.  Accordingly, the evidence received since the March 2008 SOC is not new and material and does not support reopening of the claim.  Therefore, the appeal is denied. 
 
ORDER

The appeal for service connection for bipolar disorder is dismissed.

The appeal for service connection for stroke is dismissed.   

Service connection for PTSD is denied.

Service connection for depression is denied.

Service connection for sleep apnea is denied.

Service connection for erectile dysfunction is denied.

Service connection for tinnitus is denied.

The request to reopen a previously-denied claim of entitlement to service connection for a gunshot wound to the right neck and chest is denied.  


REMAND

The Veteran has also claimed increased ratings for his service-connected skin and feet disabilities.  During his 2014 Board hearing, he provided testimony suggesting that his conditions may have worsened since his last VA examinations in 2011.  Accordingly, new feet and skin examinations are warranted to assess the current severity of his service-connected bilateral plantar fasciitis with pes cavus and calcaneal spurs and tinea cruris, tinea pedis and lichen simplex chronicus of the groin, feet and bilateral thighs.   

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As the claims for a TDIU and SMC are contingent upon the severity of his service-connected disabilities, such matters are intertwined with the claims for increased rating and are also remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, these issues are REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his skin and feet.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  In addition, obtain updated VA treatment records.  If any requested records are not available, the Veteran should be notified of such. 

2.  Schedule the Veteran for a VA feet examination to assess the current nature and severity of his service-connected bilateral plantar fasciitis with pes cavus   and calcaneal spurs.  The claims file must be made available to the examiner for review before the examination.  All indicated tests should be conducted and the results reported.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether the Veteran's service-connected foot disabilities preclude gainful employment.   A rationale for the opinion expressed should be provided.

3.  Schedule the Veteran for a VA skin examination to assess the current nature and severity of his service-connected tinea cruris, tinea pedis and lichen simplex chronicus.  The claims file must be made available to   the examiner for review before the examination.  All indicated tests should be conducted and the results reported.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether the Veteran's service-connected skin disability precludes gainful employment. A rationale for the opinion expressed should be provided.

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


